NO. 07-11-0323-CR

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                     PANEL B

                               JANUARY 11, 2012
                        ______________________________

                          JENNIFER BROOKE HODGES,

                                                                 Appellant

                                         v.

                              THE STATE OF TEXAS,

                                                                 Appellee
                       _______________________________

            FROM THE 320th DISTRICT COURT OF POTTER COUNTY;

                 NO. 62,342-D; HON. DON EMERSON, PRESIDING
                       _______________________________

                          ABATEMENT AND REMAND
                       _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Jennifer Brooke Hodges, appellant, appeals her conviction for possession of a

controlled substance. Appellant timely perfected her appeal. The clerk’s record was

filed on October 24, 2011, and the reporter’s record on October 19, 2011. Appellant’s

brief was due on November 23, 2011. On December 12, 2011, appellant’s counsel filed

a motion to withdraw, which was granted on December 28, 2011. Also on December

28, 2011, appellant was notified by letter that the brief was overdue and that unless
appellant’s brief was filed on or before January 9, 2012, the appeal would be abated.

To date, neither a brief nor an extension motion has been received by the court.

      Accordingly, we abate this appeal and remand the cause to the 320th District

Court of Potter County (trial court) for further proceedings. Upon remand, the trial court

shall determine, by reasonable evidentiary procedure it selects, the following:

      1. whether appellant desires to prosecute the appeal;

      2. whether appellant is indigent; and, if so,

      3. whether the appellant is entitled to a free appellate record and the
      appointment of an attorney due to his indigency.

      The trial court is also directed to enter such orders necessary to address the

aforementioned questions.      So too shall it include its findings on those matters

(including the name, address, and phone number of any attorney it may appoint to

represent appellant in this appeal) in a supplemental record and cause that record to be

filed with this court by February 10, 2012. Should further time be needed to perform

these tasks, then same must be requested before February 10, 2012.

      It is so ordered.

                                                Per Curiam

Do not publish.




                                            2